Name: 98/283/EC: Commission Decision of 8 April 1998 amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  agri-foodstuffs;  Europe;  documentation
 Date Published: 1998-04-30

 Avis juridique important|31998D028398/283/EC: Commission Decision of 8 April 1998 amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark (Only the Danish text is authentic) Official Journal L 128 , 30/04/1998 P. 0068 - 0068COMMISSION DECISION of 8 April 1998 amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark (Only the Danish text is authentic) (98/283/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5(2) thereof,Whereas the Commission, by Decision 92/469/EEC (3), as last amended by Decision 96/551/EC (4), has authorized different methods for grading pig carcases in Denmark;Whereas the use of the new formula for calculating the lean meat content of carcases introduced by the last amendment of Decision 92/469/EEC as regards the method 'Unifom` has revealed certain deficiencies relating to the accuracy of estimates; whereas, as a result, the use of a corrected formula should be authorised;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 In Part 3 of the Annex to Decision 92/469/EEC, the formula under point 3 is hereby replaced by the following:'^y = 68,386166 - 0,1240656 x1 - 0,8717984 x2 + 0,1088299 x3`.Article 2 This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 8 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 20. 11. 1984, p. 1.(2) OJ L 320, 22. 12. 1993, p. 5.(3) OJ L 265, 11. 9. 1992, p. 39.(4) OJ L 236, 18. 9. 1996, p. 49.